NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

           CHRISTOPHER D. PACHECO,
               Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7107
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 08-4255, Judge Mary J.
Schoelen.
           ______________________________

             Decided: December 28, 2011
            ______________________________

    DARLA J. LILLEY, Lilley Law Firm, P.L.L.C. of Dain-
gerfield, Texas, for claimant-appellant.

    J. HUNTER BENNETT, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
PACHECO   v. DVA                                          2


HUGHES, Deputy Director. Of counsel on the brief were
MICHAEL J. TIMINSKI, Deputy Assistant General Counsel,
and AMANDA BLACKMON, Attorney, United States De-
partment of Veterans Affairs, of Washington, DC.
              __________________________

 Before RADER, Chief Judge, Bryson and Reyna, Circuit
                       Judges.
PER CURIAM.
    Christopher D. Pacheco (“Pacheco”) appeals from the
United States Court of Appeals for Veterans Claims’
(“Veterans Court”) decision affirming the Board of Veter-
ans’ Appeals’ (“Board”) denial of an earlier effective date
for the grant of service connection for a psychiatric condi-
tion. Because the Veterans Court correctly construed the
Department of Veterans Affairs’ (“VA”) duty to develop a
veteran's claim, this court affirms.
                             I
    Pacheco served on active duty in the United States
Navy from September 1985 to February 1987. In August
1986, Pacheco was struck by a motor vehicle and sus-
tained a head injury. September 1986 service medical
records indicated that the accident resulted in headaches
and a loss of smell and that Pacheco had been diagnosed
with a closed head injury and post-concussion syndrome.
    In December 1986, Pacheco filed a claim for service
connection for “closed head injury, right occipital linear
skull fracture, anosmia, [and] loss of sense of smell.”
Pacheco v. Shinseki, No. 08-4255, 2011 WL 835521, at *1
(Vet. App. Mar. 10, 2011). The Regional Office (“RO”)
granted service connection for a “[c]losed head injury with
right occipital linear skull fracture and loss of sense of
smell.” Id.
3                                            PACHECO   v. DVA


     In February 2004, Pacheco sought entitlement to ser-
vice connection for loss of taste, headaches, personality
change, and a psychiatric disorder. In January 2005, the
RO granted service connection for loss of taste, headaches,
and a depressive disorder (now known as post-traumatic
stress disorder (“PTSD”) with depression), effective from
February 13, 2004. Pacheco filed a notice of disagreement
with this decision, arguing that he was entitled to an
effective date of 1987. In December 2008, the Board
denied an effective date earlier than February 13, 2004
for loss of taste, headaches, and PTSD with depression.
Pacheco appealed the Board’s decision to the Veterans
Court. The Veterans Court affirmed the Board’s denial of
an earlier effective date for the grant of service connection
for loss of taste and PTSD with depression, vacated the
Board’s decision pertaining to headaches, and remanded
for further proceedings regarding the claim for headaches.
                             II
    Pacheco only appeals the denial of an earlier effective
date for the grant of service connection for PTSD with
depression. Although the Veterans Court remanded
Pacheco’s headache claim back to the Board, it rendered a
final decision on Pacheco’s claim regarding PTSD with
depression. When dealing with veterans’ claims for
benefits, “each particular claim for benefits may be
treated as distinct for jurisdictional purposes.” Elkins v.
Grober, 229 F.3d 1369, 1376 (Fed. Cir. 2000) (internal
quotations omitted). Accordingly, this court has jurisdic-
tion to review the Veterans Court’s decision regarding
Pacheco’s PTSD with depression claim. See id. at 1375-77
(finding that this court had jurisdiction over appellant’s
neck and headache claims, despite the Veterans Court’s
remand of his back claim).
PACHECO   v. DVA                                            4


    Under 38 U.S.C. § 7292(a), this court has jurisdiction
to review a decision of the Veterans Court “with respect to
the validity of a decision of the Court on a rule of law or of
any statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the Court in making the decision.”
Absent a constitutional issue, this court “may not review
(A) a challenge to a factual determination, or (B) a chal-
lenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2).
    Pacheco argues that, in denying an earlier effective
date for his claim for PTSD with depression, the Veterans
Court misinterpreted 38 C.F.R. § 3.155 and this court's
precedent with regard to the VA’s duty to develop a claim
and apply a sympathetic reading to a veteran’s claim for
benefits. As a general matter, “the effective date of an
award . . . shall be fixed in accordance with the facts
found, but shall not be earlier than the date of receipt of
application therefor.” 38 U.S.C. § 5110(a). An application
for veterans’ benefits may be either “a formal or informal
communication in writing requesting a determination of
entitlement or evidencing a belief in entitlement, to a
benefit.” 38 C.F.R. § 3.1(p). 38 C.F.R. § 3.155 provides
that “[a]ny communication or action, indicating an intent
to apply for one or more benefits under the laws adminis-
tered by the Department of Veterans Affairs, from a
claimant . . . may be considered an informal claim. Such
informal claim must identify the benefit sought.” Al-
though an informal claim must “identify the benefit
sought,” the VA “has a duty to fully and sympathetically
develop the veteran's claim to its optimum.” Szemraj v.
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (internal
quotations omitted). In particular, the VA is required to
“determine all potential claims raised by the evidence,
regardless of the specific labels those claims are given in
5                                           PACHECO   v. DVA


the veteran’s pleadings.” Id. However, “claims which
have no support in the record need not be considered by
the Board.” Robinson v. Shinseki, 557 F.3d 1355, 1361
(Fed. Cir. 2009).
    The Veterans Court properly interpreted 38 C.F.R.
§ 3.155, which requires a claim for benefits to “identify
the benefit sought.” Contrary to Pacheco’s contention, the
Veterans Court did not require Pacheco to provide a
specific medical diagnosis in order to identify the benefit
sought. In fact, the Veterans Court explicitly acknowl-
edged that a “claimant may satisfy [the identification]
requirement by referring to a body part or system that is
disabled or by describing symptoms of the disability.”
Pacheco, 2011 WL 835521 at *3 (quoting Brokowski v.
Shinseki, 23 Vet. App. 79, 86 (Vet. App. 2009)). Thus, the
Veterans Court correctly interpreted this court’s prece-
dent as requiring the VA to consider all potential claims
supported by the evidence in the record, including claims
which may be based on symptoms described by the vet-
eran. The Veterans Court noted that Pacheco’s 1986
medical records did “not reference either a psychiatric
disability or symptoms of one that would have enabled VA
to determine that the nature of the disability for which he
was seeking benefits involved a psychiatric disability.”
Id. Moreover, an October 1986 medical board report
contained “a normal neurological examination.” Id. In
light of the evidence in the record, the Veterans Court
concluded that Pacheco was not entitled to an effective
date prior to February 2004 because it found “no evidence
that the appellant identified a psychiatric problem at the
time he filed his original claim for VA benefits.” Id. To
the extent Pacheco challenges the Veterans Court’s appli-
cation of the law to the facts of this case, this inquiry is
outside the scope of this court’s jurisdiction. 38 U.S.C.
§ 7292(d)(2).
PACHECO   v. DVA                                             6


    Pacheco’s remaining argument—that the Board was
required to discuss in its opinion the Diagnostic and
Statistical Manual of Mental Disorders, 4th Edition—was
not raised before the Veterans Court and thus was not
addressed by the Veterans Court. This court lacks juris-
diction to review issues that were neither raised by a
party before the Veterans Court, nor addressed by the
Veterans Court. See Belcher v. West, 214 F.3d 1335, 1337
(Fed. Cir. 2000) (finding that this court lacks jurisdiction
to consider issues that were “not addressed by or pre-
sented to the Court of Appeals for Veterans Claims”); see
also 38 U.S.C. § 7292(a) (providing this court with juris-
diction to review Veterans Court decisions regarding “the
validity of a decision of the Court on a rule of law or any
statute or regulation . . . or any interpretation thereof . . .
that was relied on by the Court in making the decision”)
(emphasis added). Therefore, this court has no jurisdic-
tion to consider this issue.
    For the foregoing reasons, this court affirms the deci-
sion of the Veterans Court affirming the Board’s denial of
an effective date earlier than February 13, 2004 for the
grant of service connection for PTSD with depression.
                        AFFIRMED
                            COSTS
    Each party shall bear its own costs.